                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

---------------------------------------------------------------
UNITED STATES OF AMERICA,                                       :
                                                                :
                         Plaintiff,                             : CRIMINAL NO: 2:19-cr-00064-JLS-1
         v.                                                     :
                                                                :
JOHN DOUGHERTY,                                                 :
                                                                :
                         Defendant.                             :
                                                                :
-----------------------------------------------------------------
     DEFENDANT JOHN DOUGHERTY’S MOTION TO JOIN DEFENDANT BRIAN
       BURROWS’ MOTION SEEKING A CONTINUANCE OF THE TRIAL DATE

               Defendant, John Dougherty, by and through his undersigned counsel, hereby

moves to join in Defendant Brian Burrows’ Motion Seeking a Continuance of the Trial Date

(Dkt. No. 153) and in support thereof avers the following:

               1. Trial of the above case is scheduled for October 26, 2020.

               2. Currently pending before the Court are pre-trial motions to sever, which may

                   alter the scope of trial, (see Dkt. Nos. 69, 70, 72, 74).

               3. As these motions to sever discuss, there are effectively two parts of this case,

                   an honest services fraud case and an embezzlement case. Mr. Dougherty’s

                   presence is the only common factor.

               4. Currently pending before the Court is Mr. Dougherty’s Motion to Dismiss the

                   honest services fraud case.

               5. Defendant Brian Burrows is only charged in the embezzlement case.

               6. Currently pending before the Court is Defendant Robert Henon’s Motion to

                   Continue Trial, (Dkt. No. 154). Defendant Robert Henon is only charged in

                   the honest services fraud case.
               WHEREFORE, Defendant Dougherty respectfully requests to join in Defendant

Burrows’ Motion Seeking a Continuance of the Trial Date with regard to a trial on all counts.

Should, however, the Court grant the pending motions to sever or grant Mr. Dougherty’s motion

to dismiss, Defendant Dougherty joins Defendant Burrows’ motion to continue a trial with

respect to the embezzlement charges (Counts 1-96). Defendant Dougherty is prepared to

proceed to trial on the honest services charges (Counts 97-116) in October, provided that the

government promptly discloses information Mr. Dougherty requested in a letter dated July 13,

2020, that is necessary for Mr. Dougherty to effectively prepare for trial. See Ltr. dated July 14,

2020 from H. Hockeimer to F. Costello (attached hereto as Exhibit A).



Date: July 28, 2020

                                                      /s/ Henry E. Hockeimer, Jr.
                                                      Henry E. Hockeimer, Jr. (I.D. No. 86768)
                                                      David L. Axelrod (I.D. No. 323729)
                                                      Terence M. Grugan (I.D. No. 307211)
                                                      Emilia McKee Vassallo (I.D. No. 318428)
                                                      BALLARD SPAHR LLP
                                                      1735 Market Street, 51st Floor
                                                      Philadelphia, PA 19103-7599
                                                      T: 215.665.8500
                                                      F: 215.864.8999

                                                      Attorneys for Defendant John Dougherty




                                                 2
